Exhibit 10.1

 

Assignment and Assumption Agreement

 

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is made and entered into as of May 12, 2017, by and among Jerrick
Ventures, LLC, a Nevada limited liability company (the “Assignor”), Jerrick
Media Holdings, Inc., a Nevada corporation and sole shareholder of Assignor (the
“Parent”) and Jeremy Frommer, an individual (the “Assignee”). Each of Assignee,
Parent and Assignor is a “Party” and are together, the “Parties”.

 

WHEREAS, Assignor is the sole shareholder and has 100% of the membership
interest (collectively, the “Membership Interests”) in the limited liability
companies (the “Subsidiaries”) which are listed in Schedule 1, attached hereto;
WHEREAS, each of the Subsidiaries currently have only nominal assets and/or
liabilities, if any, and the respective businesses of each of the Subsidiaries
is not related to the current or prospective business operations of the Assignor
or the Parent; and

 

WHEREAS, the Assignee is the Chief Executive Officer and a member of the Board
of Directors of Parent (the “Board”) and Parent acknowledges that this
Assignment (as defined below) is a related party transaction and the Board has
reviewed and considers this transaction fair and reasonable in all material
respects with no adverse material consequence to the Parent therefrom;

 

WHEREAS, Assignor desires to assign to Assignee the Memberships (the
“Assignment”) and, in consideration therefor, Assignee agrees to assume any and
all obligations and liabilities of the Subsidiaries.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1.             Recitals. The foregoing recitations and schedules referenced
therein are true and correct and incorporated herein by this reference.

 

2.            Assignment and Assumption. Effective as of 5:00 p.m. (Eastern
time) on May 12, 2017 (the “Effective Time”), Assignor hereby assigns, sells,
transfers and sets over to Assignee all of Assignor’s right, title, benefit,
privileges and interest in and to, the Membership Interests. Assignee hereby
accepts the Assignment and assumes and agrees to observe and perform all of the
duties, obligations, terms, provisions and covenants of Assignor to be observed,
performed, paid or discharged in connection with the Assignment after May 12,
2017.

 

3.            Indemnification. Each Party (in such a capacity, an “Indemnifying
Party”) hereby agrees to indemnify and hold the other Party and its respective
affiliates, directors, officers, employees and agents (collectively, in such
capacity, the “Indemnified Parties”) harmless from, and to reimburse each of the
Indemnified Parties for, any loss, damage, deficiency, claim, obligation, suit,
action, fee, cost or expense of any nature whatsoever (including, but not
limited to, reasonable attorney’s fees, expenses and costs) arising out of,
based upon, or resulting from agreements or undertakings of the Indemnifying
Party made against any Party by a third party in connection with the
Subsidiaries prior to the Effective Time.

 



 

 

 

4.            Release. With the exception of the rights of indemnification
contained in Section 3 hereof, (which shall expressly survive the execution
hereof), the Parties, on behalf of themselves and their respective direct or
indirect predecessors, successors, parent companies, divisions, subsidiaries,
agents, affiliates, subrogees, insurers, trustees, trusts, administrators,
representatives, personal representatives, legal representatives, transferees,
assigns and successors in interest of assigns, and any firm, trust, corporation,
partnership, investment vehicle, fund or other entity managed or controlled by
the Parties or in which the Parties have or had a controlling interest and the
respective consultants, employees, legal counsel, officers, directors, managers,
shareholders, stockholders, owners of any of the foregoing (collectively, the
“Releasors”), hereby remise, release, acquit and forever discharge the other
Parties and any and all of its respective direct or indirect affiliates, parent
companies, divisions, subsidiaries, agents, transferees, consultants, employees,
legal counsel, officers, directors, managers, shareholders, stockholders,
stakeholders, owners, predecessors, successors, assigns, successors in interest
of assigns, subrogees, insurers, trustees, trusts, administrators, fiduciaries
and representatives, legal representatives, personal representatives and any
firm, trust, corporation or partnership investment vehicle, fund or other entity
managed or controlled by the Parties or in which the Parties have or had a
controlling interest, if any (collectively, the “Releasees”), of and from any
and all federal, state, local, foreign and any other jurisdiction’s statutory or
common law claims (including claims for contribution and indemnification),
causes of action, complaints, actions, suits, defenses, debts, sums of money,
accounts, covenants, controversies, agreements, promises, losses, damages,
orders, judgments and demands of any nature whatsoever, in law or equity, known
or unknown, of any kind, including, but not limited to, claims or other legal
forms of action or from any other conduct, act, omission or failure to act,
whether negligent, intentional, with or without malice, and arising from this
Assignment and Assumption Agreement, that the Releasors ever had, now have, may
have, may claim to have, or may hereafter have or claim to have, against the
Releasees, from the beginning of time up to and including the date hereof. Each
of the Parties covenants and agrees that it will not, at any time hereafter,
either directly or indirectly, initiate, assign, maintain or prosecute, or in
any way knowingly aid or assist in the initiation, maintenance or prosecution of
any claim, demand or cause of action at law or otherwise, against any other
Party, for damages, loss or injury of any kind arising from, related to, or in
any way in connection with any activity with respect to this Assignment and
Assumption Agreement, with the exception of any claim, demand or cause of action
at law to protect or enforce the rights of indemnification provided herein.
Nothing in the foregoing release shall release any claim to enforce this
Assignment and Assumption Agreement or the indemnification rights contained in
Section 2 and Section 3 hereof.

 

5.            Representations. Assignor hereby represents and warrants to
Assignee that: (i) Assignor, wholly owned by Parent, is the valid owner and
holder of the Membership Interests, free and clear of all liens, claims and
encumbrances of any nature whatsoever; (ii) Assignor has the full and valid
right to assign the Membership Interests as hereby contemplated without any
consent from any other parties and (iii) the assets and liabilities listed on
Schedule II attached hereto represent all of the assets of the Subsidiaries.

 

6.            Further Actions. Each of the parties hereto covenants and agrees,
at its own expense, to execute and deliver, at the request of the other party
hereto, such further instruments of transfer and assignment and to take such
other action as such other party may reasonably request to more effectively
consummate the assignments and assumptions contemplated by this Assignment and
Assumption Agreement.

 

7.            Complete Agreement. This Assignment and Assumption Agreement
contains the entire understanding by and between the Parties with respect to the
Membership Interests, and supersedes any and all prior agreements and
understandings between any and all of the Parties with respect to the Membership
Interests, whether such agreements or understandings were oral or written, and
all of which prior agreements and understandings are hereby definitively
terminated and of no further force or effect. The Parties acknowledge and
represent that they have not relied on any statements, agreements,
representations, promises, warranties, or other assurances, oral or written,
other than those contained herein. Each Party agrees that this Assignment and
Assumption Agreement is intended to cover any and all matters, claims or
possible or contingent claims, with respect to the Membership Interests, arising
out of or related to any and all prior agreements and this Assignment and
Assumption Agreement shall not be limited in scope to cover any and all prior
matters, whether any such matters are known, unknown or hereafter discovered or
ascertained.

 



 2 

 

 

8.            Dispute Resolution

 

Any controversy, claim, or dispute arising out of or related to this Assignment
and Assumption Agreement or the interpretation, performance, or breach hereof,
including, but not limited to, alleged violations of state or federal statutory
or common law rights or duties, shall be resolved as follows:

 

(a)The Party that asserts that there has been a breach of this Assignment and
Assumption Agreement, or that there exists a controversy, claim or dispute
arising out of or related to this Assignment and Assumption Agreement or the
interpretation or performance thereof, shall notify the other Party of its
assertions regarding same in writing, including the basis of the Party’s
assertions and an opportunity to cure;     (b)The Party receiving such
notification shall have fourteen (14) days to respond in writing, or longer if
all Parties agree, and must state whether the receiving Party agrees or
disagrees with the asserting Party’s claim(s);     (c)If the receiving Party
does not agree with the asserting Party’s claim, all Parties shall have an
informal meeting by telephone or other means within fourteen (14) days of the
receiving Party’s written response, or a longer period if all Parties agree,
where all Parties shall meet in good faith in an effort to resolve the dispute;
    (d)If the Parties fail to reach an agreement to resolve the dispute at the
informal meeting despite good faith efforts to do so, the dispute shall be
resolved solely and exclusively by final and binding arbitration conducted
according to the JAMS/Endispute Comprehensive Arbitration Rules and Procedures
in effect as of the date hereof, including the Optional Appeal Procedure
provided for in such rules (the “Arbitration Rules”). The arbitration shall be
conducted exclusively in New Jersey before a panel of three neutral arbitrators
chosen as follows: each Party will select one arbitrator and the two selected
arbitrators shall select the third arbitrator. The ruling of the arbitration
panel shall be final and binding, except as appealed pursuant to the Optional
Appeal Procedure, in which case the ruling of the appellate panel shall be final
and binding. The cost of the arbitration shall be borne by the non-prevailing
party, as determined by the arbitration panel or the appellate panel, as
applicable.     (e)In the event any legal action or proceeding is undertaken by
one of the Parties hereto against another as a result of an alleged breach of
this Assignment and Assumption Agreement, or this Assignment and Assumption
Agreement is asserted as a defense in a legal action or proceeding brought by
either Party, the prevailing Party in such action or proceeding shall be
entitled to recover from the other Party all reasonable costs and expenses of
said proceeding or action, including reasonable attorneys’ fees and expenses.

 



 3 

 

 

9.            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered by an internationally
recognized overnight courier to the respective Party at the following addresses
(or at such other address for a Party as shall be specified by like notice,
provided that a notice of change of address(es) shall be effective only from the
date of its receipt by the other Party):

 



  If to Assignee, to: Jeremy Frommer     C/O Jerrick Media Holdings, Inc.    

202 S Dean Street

Englewood, NJ 07631

Telephone: (201) 258-3770

 

  If to Assignor, to: Jerrick Ventures, LLC    

202 S Dean Street

Englewood, NJ 07631

Attention: Jeremy Frommer

    Telephone: (xxxx) xxx-xxxx

 

10.            Modification. This Assignment and Assumption Agreement shall not
and cannot be modified by any Party by any oral promise or representation made
before or after the execution of this Assignment and Assumption Agreement, and
may only be modified by a writing signed by the Parties. This Assignment and
Assumption Agreement shall be binding upon and inure to the benefit of the
Parties’ respective successors and assigns.

 

11.            Construction. The headings of paragraphs are used for convenience
only and shall not affect the meaning or construction of the contents of this
Assignment and Assumption Agreement. Should any portion (word, clause, phrase,
sentence, paragraph or section) of this Assignment and Assumption Agreement be
declared void or unenforceable, such portion shall be considered independent and
severable from the remainder, the validity of which shall remain unaffected. The
terms and conditions of this Assignment and Assumption Agreement have been
jointly negotiated by the parties and this Assignment and Assumption Agreement
shall be deemed to have been jointly drafted by the Parties and in the event of
any ambiguity or controversy it shall not be construed against either Party as
the draftsperson. Each Party has had ample opportunity to consult with counsel
and has independently determined to proceed with this Assignment and Assumption
Agreement with or without such counsel.

 

12.            Counterparts. This Assignment and Assumption Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed the same instrument. This
Assignment and Assumption Agreement may be executed and delivered via fax or
scan which shall have the same full force and effect as an original.

  

[Signature Page Follows]



 



 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.

 



ASSIGNOR:   ASSIGNEE:       JERRICK VENTURES, LLC             By:         Name:
  JEREMY FROMMER   Title:                 ACKNOWLEDGED AND AGREED              
PARENT               JERRICK MEDIA HOLDINGS, INC.                 By:          
Name:         Title:      



 

 

 

 

SCHEDULE 1

 

Subsidiary   State of
Formation       Castle 6 Productions LLC   New Jersey       Filthy Gorgeous LLC
  Delaware       Geek Room LLC   Delaware       Graphic Expression Corporate
Collectibles LLC   Delaware       Guccione Stores LLC   New Jersey      
iLongevity LLC   New Jersey       JAJ Enterprises LLC   Delaware       Miss
Filthy LLC   Delaware       Next Geek Thing LLC   Delaware       No One’s Pet
LLC   New Jersey       OMNI Reboot LLC   Delaware       Romper Zombie LLC  
Delaware       Steam Wars LLC   Delaware

  

 

 

 

SCHEDULE II

 

 

 

None.

 



